      Case 2:20-cr-00054 Document 72 Filed 03/23/21 Page 1 of 1 PageID #: 283




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
        Plaintiff,                               )
                                                 )
vs.                                              ) CRIMINAL ACTION NO. 2:20-cr-00054
                                                 )
NEDELTCHO VLADIMIROV,                            )
                                                 )
        Defendant.                               )

                                            ORDER

        Pending before the Court is Defendant’s Motion to Extend the Deadline for Pretrial

Motions and the Pretrial (ECF Document 71). The Court hereby GRANTS an extension of

Pretrial Motions filing deadline from March 22, 2021 to April 5, 2021 and the Pretrial Motions

Hearing from March 29, 2021 to April 12, 2021 at 11:00 a.m.

        The Court DIRECTS the Clerk to provide a copy of this Order to the Defendant and

counsel; to the Assistant United States Attorney; to the United States Probation Office; and to the

Office of the United States Marshals Service.

        ENTERED: March 23, 2021.
